         Case 1:21-cr-00107-RDM Document 34 Filed 04/12/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



   UNITED STATES OF AMERICA

                                                  Criminal Action No. 21-00107 (RDM)
                 v.

   BRUNO JOSEPH CUA


      NOTICE OF FILING OF DECLARATION OF THIRD-PARTY CUSTODIAN

       Bruno Joseph Cua, through undersigned counsel, hereby submits the following notice of

filing of a declaration from his third-party custodian. Pursuant to this Court’s Memorandum

Opinion and Order (ECF No. 25), Mr. Cua attaches to this notice a declaration of third-party

custodian Dr. Alise Cua attesting that Mr. Cua has complied with the conditions of pre-trial

release imposed by this Court for the period April 5 through 12, 2021.

                                                    Respectfully submitted,



DATED: April 12, 2021                               /s/ William E. Zapf
                                                    Jonathan Jeffress (D.C. Bar No. 479074)
                                                    William E. Zapf (D.C. Bar No. 987213)
                                                    KaiserDillon PLLC
                                                    1099 14th Street NW
                                                    8th Floor West
                                                    Washington, DC 20005
                                                    T: (202) 640-2850
                                                    F: (202) 280-1034
                                                    jjeffress@kaiserdillon.com
                                                    wzapf@kaiserdillon.com

                                                    Attorneys for Bruno Joseph Cua
         Case 1:21-cr-00107-RDM Document 34 Filed 04/12/21 Page 2 of 2




                                CERTIFICATE OF SERVICE


       I hereby certify that on this 12th day of April 2021, I filed the foregoing with the Clerk of

the United States District Court for the District of Columbia by using the CM/ECF system,

which system I understand has provided electronic notice counsel of record.



Dated: April 12, 2021                                        /s/ William E. Zapf
                                                             William E. Zapf
